Slip Op. 05-61

             UNITED STATES COURT OF INTERNATIONAL TRADE

         BEFORE: HONORABLE RICHARD W. GOLDBERG, SENIOR JUDGE


FORMER EMPLOYEES OF CADY
INDUSTRIES, INC.,

                 Plaintiffs,

            v.                        Court No. 04-00244

ELAINE L. CHAO,
UNITED STATES SECRETARY OF
LABOR,

                 Defendant.


                           JUDGMENT ORDER

     Upon consideration of the Revised Determination on
Reconsideration (“Remand Results”) filed by the United States
Department of Labor (the “Department”) pursuant to the Court’s
order granting the Department’s motion for voluntary remand, upon
Plaintiffs’ written comments stating that they are satisfied with
the Remand Results, upon all other papers filed herein, and upon
due deliberation, it is hereby

     ORDERED that the Remand Results are sustained in all
respects; and it is further

     ORDERED that this action is dismissed.

     SO ORDERED.


                                     Richard W. Goldberg
                                     Richard W. Goldberg
                                     Senior Judge

Dated:      May 20, 2005
            New York, New York